Mb. Justice Wole
delivered the opinion of the court.
The facts before us are similar to those of People v. Vázquez, ante, p. 188, in so far as it was the person- who was struck who put himself in a position of peril, with the notable difference that in the instant case the court found in favor of the defendant. In the absence then of plain error, and with any conflict in the essential issue or issues, the finding of the court must be followed.
The court found that the proximate cause of the accident was the negligence of the®complainant. There was evidence tending to show that he rode in a taxicab to the place of the accident and stood fairly close to the rails while the driver made change; that he first looked to see if a street car was coming, then spent a couple of minutes in conversation with the taxicab driver and then attempted to cross the track without looking. At least two witnesses testified that complainant ran against the side of the car.
There was evidence tending to show that the motorman sounded his gong, but even if the supposed failure to ring a bell did constitute negligence, under the facts of the case there was contributory negligence on the part of the complainant in attempting to cross the track without looking.
There was no evidence to bring the case within the doc*237trine of the last clear chance, as appellant alleges without demonstration.
The judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.